AMY NDIAYE DELIA, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Delia v. Comm'rDocket No. 8853-14SUnited States Tax Court2015 U.S. Tax Ct. LEXIS 51; June 2, 2015, Decided*51 Amy Ndiaye Delia, Primary Petitioner, Pro se.For Commissioner of Internal Revenue, Respondent: William J. Gregg, IRS SB/SE Assoc. Area Counsel, Washington, DC.Carolyn P. Chiechi, Judge.Carolyn P. ChiechiDECISIONPursuant to the agreement of the parties in this case, it isORDERED and DECIDED: That there is a deficiency in income tax due from the petitioner for the taxable year 2010 in the amount of $828.00; andThat there is no penalty due from the petitioner for the taxable year 2010 under the provisions of I.R.C. §6662(a).(Signed) Carolyn P. ChiechiJudgeEntered: JUN - 2 2015It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. §6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court becomes final.